UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-06322 Exact name of registrant as specified in charter: Delaware Pooled® Trust Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: October 31 Date of reporting period: January 31, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware
